Citation Nr: 1804013	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral onychocryptosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and insomnia.

4.  Entitlement to non-service connected pension.  


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Navy from March 1999 to May 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Veteran was scheduled for a requested hearing with the Board in October 2016 but did not report for the hearing. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The Board notes that the Veteran has been diagnosed with PTSD and depression, and has complained of symptoms of insomnia.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as described above.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia; or to involve fissures.

2.  Throughout the period on appeal, the Veteran's service-connected bilateral onychocryptosis affected less than 5 percent of the entire body or exposed areas and did not require systemic therapy.

3.  The probative, competent evidence supports a finding that the Veteran's depression, not otherwise specified (NOS), is related to active duty service; while diagnosed with PTSD, the stressor upon which that diagnosis was based has not been verified.  

4.  The Veteran was not permanently and totally disabled due to nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial disability rating for service-connected hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017). 	

2.  The criteria for entitlement to a compensable initial disability rating for service-connected bilateral onychocryptosis have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7821 (2017).

3.  The criteria for entitlement to service connection for depression NOS, but no other psychiatric disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1521, 5107 (2012); 38 C.F.R. §§ 3.3, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board notes that the Veteran has submitted evidence to include lay statements in support of his claims, and that he has been notified of the evidence he needs to participate in his case.  There is nothing to suggest that the Board's duty to notify and assist has not been met.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



Hemorrhoids

Pursuant to Diagnostic Code 7336, a noncompensable (zero percent) disability rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent disability rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

By way of history, the Veteran was granted entitlement to service connection for hemorrhoids in a February 2013 rating decision, and he was assigned a noncompensable disability rating at that time.  Throughout the duration of the appeal, he has asserted that he is entitled to a higher disability rating.  

The Veteran underwent VA examination in connection with his claim in December 2012.  At the time he reported having hemorrhoids that flared up approximately twice per year.  He indicated that he occasionally reduced the hemorrhoid if it extruded past the anal verge, which happened when he had flare-ups.  The Veteran also described having several days of bleeding and pain when he had flare-ups, and that he required prescription medication when this occurred.  He clarified that he only required prescription medication when he had flare-ups, and not continuously.  The VA examiner noted that the Veteran had external hemorrhoids that were mild in severity and did not tend to be irreducible with excessive redundant tissue or frequent episodes, and that they had not recently been large or thrombotic.  The Veteran was not noted to have any persistent bleeding, secondary anemia, or fissures.  He was also devoid of any anal or perianal fistula, renal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani.  

The record reflects no additional evidence that the Veteran's hemorrhoid disability required an increased rating throughout the remainder of the appeal period.  

The Board finds that throughout the duration of the appeal the criteria for a 10 percent initial disability rating have not been met.  As noted, the VA examination revealed that the Veteran's hemorrhoids were not shown to involve excessive redundant tissue, or to be large, thrombotic or irreducible with frequent recurrences.  While the Veteran had reported a possible thrombosed hemorrhoid, this was not noted in the claims file and this thrombosed hemorrhoid was not present upon VA examination.  Moreover, the Veteran asserted that he only had hemorrhoid flare-ups twice per year or less.  For a disability rating of 10 percent, there must be evidence of frequent occurrences of thrombosis under Diagnostic Code 7336.  The Board also finds no evidence of hemorrhoids with persistent bleeding, secondary anemia, or with fissures, that would warrant a disability rating of 20 percent under Diagnostic Code 7336 based on the VA examination findings.  

The Board acknowledges the Veteran's lay statements regarding the severity of his hemorrhoids, and he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by a medical professional, as set forth in the examination report and treatment records, which took into account the Veteran's lay statements and reported history, than to the Veteran's lay statements.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the finding of a higher disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral onychocryptosis

This disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7821, which addresses cutaneous manifestations of collagen-vascular diseases not listed elsewhere (including scleroderma, calcinosis cutis, and dermatomyositis) and rates the disability as follows:  
	
60 percent disability rating for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period;
 
30 percent disability rating for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period;
 
10 percent disability rating for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period;
 
A noncompensable disability rating for less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period.
 
The code also instructs that the disability can be alternatively rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7821.  As the Veteran does not have disfigurement in those areas or scarring, these codes are not applicable. 

By way of history, the Veteran was granted entitlement to bilateral onychocryptosis in a February 2013 rating decision, and he was assigned a noncompensable disability rating.  He has consistently asserted that he is entitled to an increased disability rating.  

In December 2012 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran reported having mild persistent pain on the medial aspect of his nail plate in the eponychial region of the great toe on the right foot, but that otherwise there was no pain, signs of infection, or other conditions.  The Veteran indicated that he had not had any infection or exacerbation of his underlying condition since leaving the military and that he did not require medication or surgery for his condition.  On physical examination the VA examiner found that the Veteran did not have Morton's neuroma, metatarsalgia, hammertoe, hallux valgus, hallux rigidis, pes cavus, malunion, or nonunion of the tarsal or metatarsal bones.  Moreover, the VA examiner found that there were no other foot injuries or bilateral weak foot.  The VA examiner concluded there were no other pertinent physical findings, complications, signs, or symptoms.  The Veteran did not require an assistive device for ambulation.  

There is no evidence of treatment after this time.  In reviewing the evidence, the Board finds that it is consistent with a noncompensable disability rating.  In making this determination, the Board notes that the evidence does not reflect that at least five percent of the entire body or at least 5 percent of the exposed body was affected, or intermittent systemic therapy was required to treat the Veteran's skin disability on the toes.  There is no evidence to suggest that the Veteran had any exposed areas (head, face, neck, hands) affected due to this disability.  Moreover, the Veteran admitted that he does not take medication and that he has not required surgery for his feet.  Accordingly, a compensable disability rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7821.  

The Board has also considered other pertinent diagnostic codes; however, finds no appropriate diagnostic code under which a compensable rating could be assigned.  

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.

Other Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he developed PTSD as a result of witnessing a shooting when he was at a festival while on duty in San Diego, or another psychiatric disorder as a result of his military service.  

As an initial matter, the Board notes that the Veteran has been diagnosed with PTSD and depression NOS during the January 2013 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  

As it pertains to PTSD and whether there is credible supporting evidence that the claimed in-service stressor actually occurred, there is minimal information.  In this case the Veteran told the VA examiner that he witnessed someone being shot when he was stationed in San Diego; he reported that he reacted with fear to this shooting and got out of the area very quickly.  He indicated that he did not know the person and that others arrived on the scene quickly.  The Agency of Original Jurisdiction (AOJ) found that this stressor was not verifiable without more supporting evidence and denied the Veteran's claim.  The AOJ noted that the Veteran had not provided more information to verify his stressor when solicited for this information.  The Board agrees.  The PTSD diagnosis is based on the Veteran actually witnessing someone being shot, which is not verified in the evidence before the Board.  The Veteran was given an opportunity to provide additional information pertaining to this stressor but has not. 

The Board recognizes that the Veteran underwent a change in behavior during service and regulations provide that such can support a finding of a personal assault during service.  See 38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 277 (1999).  However, this is not a case where VA is attempting to verify a personal assault.  In addition, the Veteran's change of behavior could also be attributed to his depression after his wife left him during service, a condition for which service-connection is being granted.  As the claimed stressor has not been verified, service-connection for PTSD cannot be granted.   

As to the diagnosed depression NOS, the Veteran reported having symptoms of depression during service related to separation from family, and he was seen by a mental health treatment provider prior to separation.  In his Report of Medical History at separation from service, he asserted that he had trouble sleeping as well as depression symptoms.  When the Veteran underwent VA examination in connection with his claim in January 2013, the VA examiner diagnosed depression NOS and opined that this was secondary to the fact that his wife and child left him while he was still in the Navy.  The Board notes that there are no opinions to the contrary and depression secondary to separation from family is supported by the service records.  In giving the Veteran the benefit of the doubt the Board finds that the criteria for entitlement to service connection for depression NOS have been met.

Non-Service Connected Pension

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2017), and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23 (2017).  See 38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

A claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C. § 1521; 38 C.F.R. § 3.3(a)(3).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C. § 1513(a) (2012); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2) (2017). 

The Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from March 1999 to May 2006.  See 38 U.S.C. § 1521(j); 38 C.F.R. §§ 3.2(f), 3.3(a)(3) (2017).  Therefore, his basic eligibility for pension turns on whether he met the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes.  

The Veteran has not contended, and the record does not show, that he was a patient in a nursing home or receiving disability benefits through the Social Security Administration during the appeal period.  See 38 U.S.C. § 1502(a)(1), (a)(2).  He is under 65 years of age. 

The Veteran filed a claim for nonservice-connected pension in August 2011.  It appears as though he was not working at that time because he did not report having any income, but during his December 2012 VA examination he reported that he was a full time student using his G.I. Bill and performing satisfactorily in that role as a student.  At the time the VA examiner indicated that the Veteran's hemorrhoids and bilateral onychocryptosis did not cause any functional limitation and would not prevent him from securing or following a substantially gainful occupation.  He also noted that these disabilities were not permanently disabling and would not impact his ability to perform his occupation or perform as a student.  The Veteran told the January 2013 mental health VA examiner that he had worked on tugboats aside from his military time for four years, and that he drove trucks removing refrigerators for one and a half years, but that he had not been working for the one and a half years prior.  The mental health VA examiner determined that the Veteran's mental symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Upon review of the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim for nonservice-connected pension benefits.  

While the Veteran has bilateral onychocryptosis, hemorrhoids, and an acquired psychiatric disorder, the evidence does not show that he is unable to perform activities necessary to succeed in a work environment.  The Veteran is a high school graduate with at least some college.  He has experience working on tugboats and driving truck, as well as 7 years of experience as an Operation Specialist in the Navy.  During his mental health examination the Veteran stated that he had no problems getting along with people that he has worked with.  None of the examiners described any problems or functional limitations related to employment as a result of these disabilities.  Given his education and work history, along with the minimal to no functional limitations associated with his disabilities, the Veteran would not be prevented from obtaining and maintaining gainful employment.      

Accordingly, entitlement to nonservice-connected pension benefits is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an initial compensable disability rating for service-connected hemorrhoids is denied.

Entitlement to an initial compensable disability rating for service-connected bilateral onychocryptosis is denied.

Entitlement to service connection for depression NOS, but no other psychiatric disorder, is granted.

Entitlement to non-service connected pension is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


